Citation Nr: 0312297	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-15 607	)	DATE
	)
	)


THE ISSUE

Whether the February 2002 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the basis of 
clear and unmistakable error.


REPRESENTATION

Moving party represented by:  American Red Cross


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1970 to December 1970.

2.  On September 24, 2002, a motion for revision of the Board 
decision dated in February 2002 based on clear and 
unmistakable error (CUE) was filed.

3.  In November 2002, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated and 
remanded the February 2002 Board decision.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2002).

The Court has vacated and remanded the February 2002 Board 
decision that was challenged on the basis of clear and 
unmistakable error in the moving party's motion.  Thus, there 
is no final decision for the Board to review on the basis of 
clear and unmistakable error.  Accordingly, the Board does 
not have jurisdiction to adjudicate the merits of the motion 
and it is dismissed without prejudice.




ORDER

The motion is dismissed.



	                       
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



